DETAILED ACTION
This Office Action is responsive to application number 16/902,947 CLOSET COLLAR APPARATUS AND SYSTEMS, filed on 6/16/2020.  The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-14, 16-18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes (US 8,099,801) in view of Coronado (US 7,814,580) in view of Freeman (US 3,228,039) in view of Machon, Sr.  (US 4,515,398).
Regarding claim 1 Hughes shows an apparatus, comprising: a closet collar adapter (10) configured to be positioned under a toilet, the closet collar adapter (10) 
 Turning attention to Freeman. Freeman shows a flexible sealing material (28) comprising a protrusion (40) extending upward from an upper surface of the flexible sealing material and encircling the center opening (Fig. 2, 5 & 6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Hughes shows the apparatus but fails to show where the side wall has an inner diameter that is greater than an outer diameter of a flange of the closet collar. However, Machon, Sr. shows a closet collar adapter (30) where a side wall (34) has an inner diameter that is greater than an outer diameter (Fig. 1, 34 is radially outward of the flange at 17) of a flange of the closet collar (17). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hughes to include the side wall having an inner diameter that is greater than an outer diameter of the flange for the purpose of providing additional area to the adapter thereby adding stability to the toilet when mounted as shown by Machon, Sr.
Regarding claims 2 and 13 Hughes as combined shows the apparatus of claim 1 and the system of claim 12, wherein the protrusion is one of a plurality of protrusions (40) extending upward from the upper surface of the flexible sealing material and encircling the center opening (Fig. 2 & 6).
Regarding claims 3 and 14 Hughes as combined shows the apparatus of claim 1 and the system of claim 12, wherein the protrusion has a semi-circular cross- section (Fig. 5).
Regarding claim 5
Regarding claim 6 and 16  Hughes as combined shows the apparatus of claim 1 and the system of claim 12, but fails to show an adapter plate fastened to the flooring using a plurality of first fasteners, the adapter plate being fastened to the toilet using a plurality of second fasteners.  However, Machon, Sr. shows an adapter plate (60) fastened to the flooring using a plurality of first fasteners (50, 52), the adapter plate being fastened to the toilet using a plurality of second fasteners (56).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to include an adapter plate for providing supporting structure for further stabilizing the toilet installation as shown by Machon, Sr.  
Regarding claim 7 Hughes as combined shows the apparatus of claim 1, wherein the sealing component (60) comprises a wax ring that is configured to be positioned between the closet collar adapter (10) and a flooring under the toilet(48) (note, col. 4, line 25-30).
Regarding claim 8 Hughes as combined shows the apparatus of claim 1, wherein the sealing component comprises at least one flexible seal ring (60) that is configured to be positioned between the closet collar adapter (10) and a flooring under the toilet (48) (note, col. 4, line 25-30).
Regarding claim 9
Regarding claims 10 and 19 Hughes as combined shows the apparatus of claim 8 and the system of claim 18, wherein the at least one flexible seal ring comprises a foam rubber material (elastomeric/rubber seal; note, col. 4, line 26; Coronado note, col. 4, line 45; foam rubber).
Regarding claim 11 Hughes as combined shows the apparatus of claim 1, wherein the sealing component (60) is formed separately from the receptacle and is configured to be fitted within the receptacle underneath the closet collar adapter.
Regarding claim 12 Hughes shows a system, comprising: a toilet positioned over a closet collar for a drain pipe in a flooring (note shown; implicit see at least abstract; note, col. 1, lines 40-41); and a closet collar adapter (10) positioned under the toilet, the closet collar adapter (10) forming at least one seal (60) between the toilet and the closet collar (shown generally as 20), wherein the closet collar adapter (10) comprises: a pipe extension (16) configured to be positioned within a closet collar (shown generally as 20); a receptacle (shown at 60) for a sealing component  (60) on an underside of the closet collar adapter, the receptacle formed by an upper wall (14) and a side wall (62) of the closet collar adapter.
but Hughes fails to show a flexible sealing material extending inward from the upper wall to a center opening aligned with the pipe extension, the flexible sealing material comprising a protrusion extending upward from an upper surface of the flexible sealing material and encircling the center opening, where at least a portion of the flexible sealing material is configured to contact with a horn of the toilet and flex below an entirety of the upper wall to form a seal between the toilet and the closet collar adapter.  However, Coronado shows a flexible sealing material (30) extending inward 
 Turning attention to Freeman. Freeman shows a flexible sealing material (28) comprising a protrusion (40) extending upward from an upper surface of the flexible sealing material and encircling the center opening (Fig. 2, 5 & 6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes as combined to include protrusions extending upward from an upper surface of the flexible sealing material for the purpose of providing increased sealing pressure for the same amount of clamping force exerted as shown by Freeman (note, col. 2, lines 3-5).
Hughes shows the apparatus but fails to show where the side wall has an inner diameter that is greater than an outer diameter of a flange of the closet collar. However, Machon, Sr. shows a closet collar adapter (30) where a side wall (34) has an inner diameter that is greater than an outer diameter (Fig. 1, 34 is radially outward of the flange at 17) of a flange of the closet collar (17). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hughes to include the side wall having an inner diameter that is greater than an outer diameter of 
Regarding claim 17 Hughes as combined shows the system of claim 12, wherein the closet collar adapter forms at least a portion of a closet collar adaptation assembly (as combined).
Regarding claim 18 Hughes as combined shows the system of claim 12, comprising a flexible seal ring (60, 70) in the receptacle for the sealing component, the flexible seal ring forming at least a portion of the at least one seal.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes (US 8,099,801) in view of Coronado (US 7,814,580) in view of Freeman (US 3,228,039) in view of Machon, Sr.  (US 4,515,398) in further view of Gallacher et al.  (US 6,691,331).
Regarding claim 20 Hughes as combined shows the system of claim 19, but fails to specifically show wherein the foam rubber material is composed of neoprene, polyvinylchloride (PVC) rubber, thermoplastic elastomer (TPE), thermoplastic rubber (TPR), styrene-butadiene rubber (SBR), or ethylene propylene diene monomer (EPDM) rubber.   However, Gallacher shows a sealing ring of neoprene material (note, col. 8, line 20). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to include using a known material for the foam rubber and such that it is fully dense, substantially without distributed cavities as shown by Gallacher (note, col. 8, lines 20-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/17/2021